Citation Nr: 1425115	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-31 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) due to service-connected Crohn's disease.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified at an August 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder.  Specifically, he argues that he developed chronic obstructive pulmonary disease (COPD) as a result of the Remicade (infliximab) he was prescribed to treat his service-connected Crohn's disease.  

At the Veteran's August 2013 Board videoconference hearing, he testified that a physician at the VA New York Harbor Healthcare System, Manhattan Campus, informed him that the medication prescribed for treatment of his Crohn's disease caused him to develop a current respiratory disability.  However, the Veteran conceded that this opinion was expressed verbally rather than in writing.  Indeed, a review of the Veteran's claims file does not reveal a medical opinion explicitly linking his Remicade to any respiratory disorder.  

The Board notes that the Veteran has received regular VA treatment for his various disabilities.  However, the record only contains VA treatment records dated through March 2011.  As such, the Veteran's VA treatment records dating from March 2011 to the present should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the Board notes that the Veteran's available treatment records reveal a history of COPD and other pulmonary disorders.  Moreover, the Board recognizes that chest pain, ongoing cough, and shortness of breath have been documented as possible side effects of Remicade (infliximab).  In fact, VA treatment records dated in March 2011 indicated that the Veteran was off his Crohn's disease medications because of his chronic pulmonary infections.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, as the Veteran has been diagnosed with a disorder which may have been caused or aggravated by the medication prescribed to treat his service-connected Crohn's disease, the Board finds that the low threshold described in McLendon has been reached, and a medical opinion addressing the probable etiologies of any diagnosed pulmonary or respiratory disorders is required in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, a VA examination addressing the etiology of any diagnosed pulmonary or respiratory disorder, to include the diagnosed COPD, must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from March 2011 to the present from the VA New York Harbor Healthcare System, Manhattan Campus, and any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain those records must be documented in the claims file.

2.  Send the claims file to an appropriate VA examiner to provide an opinion as to the etiological relationship, if any, between any diagnosed pulmonary/respiratory disorders, to include COPD, and medications prescribed to treat his service-connected Crohn's disease.  

The claims file shall be made available to and reviewed by the examiner.  All necessary clinical testing should be performed. 

The examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed COPD or any other diagnosed respiratory/pulmonary disorder found upon examination is due to or aggravated (permanently worsened beyond natural progression) by the medications prescribed to treat his service-connected Crohn's disease, to specifically include Remicade.  In rendering the requested opinion, the VA clinician is requested to consider the May 2011 VA outpatient note which indicated that the Veteran was taken off his medications for Crohn's disease because of his chronic pulmonary infections.

If aggravation is found, the reviewer shall opine, if possible, as to (a) the baseline level of disability prior to the aggravation and (b) the current level of the disability.

A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the issue on appeal.  If any benefit sought remains denied, issue an additional supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



